Title: [Diary entry: 6 March 1787]
From: Washington, George
To: 

Tuesday 6th. Mercury at 32 in the Morning—54 at Noon and 48 at Night. Wind at No. West tho’ not very fresh but raw and Cold; the Sun seldom appearing. Rid to all the Plantations; No appearance of the first sowed Oats coming up in the Neck—Women, there, putting up a fence by Williams’s house—at all the other places working as yesterday. On my return home found Colo. Ball here and soon after dinner Mr. G. W. Lewis Son to Mr. Fielding Lewis of Frederick came in. 